4

10
11.
12
43
14
15
16
47
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 2:21-cv-00094-WSS Dofn(aB CGiled 01/22/21 Bage strat la

Joseph B. Whiteford

4082 Deer Valley Lane
Murrysville, PA 15668
jbwhiteford29@yahoo.com
Plaintiff, In Pro Per

 

CLERK U.S. DISTRICT CO
WEST. DIST. OF PENNSYLV.

UNITED STATES DISTRICT COURT

WESTERN DISTRICT OF PENNSYLVANIA

JOSEPH B. WHITEFORD, an
individual Case No. ol -CV- GY

as Plaintiff,

vs. COMPLAINT FOR RELIEF
EQUIFAX, INC., a corporation; AFFIDAVIT
EQUIFAX INFORMATION

SERVICES, LLC, a corporation; JURY TRIAL DEMANDED
EXPERIAN INFORMATION

SOLUTIONS, INC, a corporation;
TRANS UNION, LLC, a corporation;
and DOES 1-10, inclusive

Defendant(s).

 

 

COMPLAINT
COMES NOW the Plaintiff, In Pro Per, and brings this Verified Complaint

(hereinafter “Complaint”) against Defendants states as follows:

I. PRELIMINARY STATEMENT

1. This action arises out of Defendants EQUIFAX, INC., EQUIFAX

INFORMATION SERVICES, LLC, EXPERIAN INFORMATION SOLUTIONS, INC,

Page 1 of 14
Joseph B. Whiteford COMPLAINT

 

4082 Deer Valley Lane Pawlowski v. Equifax, Inc., et al
Murrysville, PA 15668

Fee Paid

URT
ANIA
10

a

12

13
| 14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 2:21-cv-00094-WSS Document1 Filed 01/22/21 Page 2 of 14

and TRANS UNION, LLC’s violations of the Fair Credit Reporting Act, 15
U.S.C. §1681 (or, “FCRA’), which prohibits consumer reporting agencies
(hereinafter “CRAs”), from failing to provide a consumer with their “Full
Consumer File Disclosure”, failing to provide a consumer with Defendants’
reinvestgation procedure, failing to promptly delete all information which
cannot be verified and Defendant Equifax’s failure to provide notice to a
consumer of reinserted information to the consumer file within 5 business days
after the date of the insertion.

15 U.S.C. §1681n and §16810, create a private right of action for consumers
to bring against violators of any provision of the FCRA with regard to their
credit. In DiMezza v. First USA Bank, Inc., 103 ESupp.2d 1296, 1300 (D.N.M.
2000) the Court confirmed that “...the plain language of [15 U.S.C. §1681n and
§16810] provide a private right of action for a consumer against furnishers of
information who have willfully or negligently fail to perform their duties upon
notice of a dispute...there is a private right of action for consumers to enforce
the investigation and reporting duties imposed on furnishers of information.”
Id. 1300. All Defendants have willfully and negligently failed to perform their

duties by not complying with the FCRA as described herein.

II. JURISDICTION
Jurisdiction of this Court arises under 15 U.S.C. §1681, seq, and 28 U.S.C. §
1331.
Venue is proper pursuant to 28 U.S.C. §1391(b). Venue in this District is
proper in that the Plaintiffs reside here, the Defendants transact business here,

and the conduct complained of occurred here.

Page 2 of 14

Joseph B. Whiteford COMPLAINT
4082 Deer Valley Lane Pawlowski v. Equifax, Inc., et ali
Murrysville, PA 15668

 
10
44
12

13

i 414

15
16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:21-cv-00094-WSS Document1 Filed 01/22/21 Page 3 of 14

5. This is an action for damages which exceed $18,000.00.

6. All conditions precedent to the bringing of this action have been performed.

Ill. PARTIES

7. Plaintiff Joseph B. Whiteford, (hereinafter “Plaintiff”) is a natural person
residing in Murrysville, Pennsylvania.

8. Defendant Equifax, Inc., (hereinafter “Equifax”), along with its subsidiaries,
affiliates and business partners operates as a Consumer Reporting Agency as
that term is defined (See 15 U.S.C. § 1681a(f) See Hinkle v. Experian
Information Solutions, Inc., 1:18-cv-007, USDC, W.D.N.C. (“The term “consumer
reporting agency” means any person, who for monetary fees, dues, or ona
cooperative nonprofit basis, regularly engages in whole or in part in the
practice of assembling or evaluating consumer credit information or other |
information on consumers for the purpose of furnishing consumer reports to
third parties, and which uses any means or facility of interstate commerce for
the purpose of preparing or furnishing consumer reports.”) regulated by the
Fair Credit Reporting Act, (“FCRA”) 15 U.S.C. § 1681 et seq., with Equifax Inc.
corporate offices at 1550 Peachtree Street, NW, H46, Atlanta, GA 30309.
Equifax may be served through its registered agent, The Prentice-Hall
Corporation System, Inc., 2595 Interstate Drive, Suite 103, Harrisburg, PA
17110, USA. Equifax is a public corporation, trading in the New York Stock
Exchange as “EFX”.

9, Equifax, Inc. is the parent of Equifax Information Services, LLC.

10. Equifax, Inc. and its subsidiaries such as Equifax Information Services, LLC
(“EIS”) and Equifax Consumer Services, LLC (hereinafter “ECS”) operate as

Page 3 of 14

Joseph B. Whiteford COMPLAINT
4082 Deer Valley Lane Pawlowski v. Equifax, Inc., et alj
Murrysville, PA 15668

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:21-cv-00094-WSS Document1 Filed 01/22/21 Page 4 of 14

alter egos of one another and freely transfer communications from consumers,
as well as consumer information and data based on consumer information and
communications, between the entities for commercial purposes without
restriction and to treat them as separate entities would promote fraud and
sanction injustice.

11. Equifax, Inc. and its subsidiaries, including EIS operate using the same
“Equifax” logo with no differentiation between the entities when interacting
with consumers via mail and otherwise. By virtue of different subsidiaries and
divisions operating without any impediments of corporate structure using the
same logo as Equifax, Inc., an unsophisticated consumer would not know one
Equifax from another.

12. To remain separate and distinct for purposes of liability in this action,
Defendants Equifax, Inc. and Equifax Information Services, LLC must operate
as separate and legally as well as operationally distinct entities. Here for
matters alleged and relevant herein, EIS is merely an alter ego of Equifax, Inc.
For purposes of how consumer data is handled, warehoused, used and sold the
corporate lines were disregarded in practice. EIS, ECS and other subsidiaries
of Equifax, Inc. are mere instrumentalities for the transaction of the corporate
consumer credit business. In other words, Equifax, Inc., EIS, ECS and other
subsidiaries share full unity of interest such that the separate personalities of
the corporation and subsidiaries no longer exist as they operate as one
consumer reporting agency under the FCRA.

13. Equifax, Inc. has used EIS and ECS and other subsidiaries as dependent and
integrated divisions rather than separate legal entities. The business
operations are fully coordinated and shared resources are cross-applied without

Page 4 of 14

Joseph B. Whiteford COMPLAINT
4082 Deer Valley Lane Pawlowski v. Equifax, Inc., ef a]
Murrysville, PA 15668

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 2:21-cv-00094-WSS Document1 Filed 01/22/21 Page 5 of 14

full and complete profit centers. Management decisions at EIS and ECS as well
as other divisions are made by and through Equifax, Inc. and the entities hold
themselves out as a single uniform business entity exchanging and selling
consumer information as well as data derived from consumer information and
communication it holds in its consumer files. Its customer base is vast and
includes state and federal governments generating hundreds of millions if not
billions of dollars in revenue annually.

14. Defendant Equifax Information Services, LLC (hereinafter “EIS”) is a foreign
corporation/limited liability company believed to be authorized to do and is
doing business in this State. Defendant EIS is a “consumer reporting agency,”
as codified at 15 U.S.C. §1681a(e). EIS has a Principal Executive Office Address
at 1550 Peachtree Street, NW, H46, Atlanta, GA 30309, and may be served
through its registered agent, Corporation Service Company, 2595 Interstate
Drive, Suite 103, Harrisburg, PA 17110, USA

15. The FCRA, through a rule mandated at § 1681x expressly prohibits “a
consumer reporting agency from circumventing or evading treatment as a
consumer reporting agency” by means of corporate organization or
restructuring. Equifax, Equifax Consumer Services, LLC and EIS operate as one
credit reporting agency.

16. Defendant Experian Information Solutions, Inc. (hereinafter “Experian”)
along with its subsidiaries, affiliates and business partners operates as a
Consumer Reporting Agency regulated by the Fair Credit Reporting Act,
(“FCRA”) 15 U.S.C. § 1681 et seq. with a principal corporate executive office

address of 475 Anton Boulevard, Costa Mesa, CA 92626 and may be served

Page 5 of 14

Joseph B. Whiteford : COMPLAINT
4082 Deer Valley Lane Pawlowski v. Equifax, Inc., et ali
Murrysville, PA 15668

 
10
14
12
43
/ 14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 2:21-cv-00094-WSS Document1 Filed 01/22/21 Page 6 of 14

through its registered agent, CT Corporation System, 116 Pine St # 320,
Harrisburg, PA 17101, USA.

17. Experian, its subsidiaries and partners sell consumer information and data
derived from consumer information in its consumer file(s) in a number of
products and services to customers such as financial institutions and the debt
collection industry. As of November 13, 2018, Experian’s website advertises
and promotes their “...U.S. ConsumerView marketing database covers over 300
million individuals and 126 million households. With the freshest data compiled
from hundreds of public and proprietary sources, Experian has thousands of
powerful data points to help marketers reach their targeting goals, including
demographics, purchasing habits, lifestyles, interests and attitudes.”

18. Defendant TransUnion, LLC (hereinafter “TRANS”, “TransUnion”) along
with its subsidiaries and affiliates operates as a Consumer Reporting Agency
regulated by the Fair Credit Reporting Act, (“FCRA”) 15 U.S.C. § 1681 et seq.
with corporate offices at 555 W. Adams Street, Chicago, IL 60661, and may be
served through its registered agent, The Prentice-Hall Corporation System,
Inc., 2595 Interstate Drive, Suite 103, Harrisburg, PA 17110, USA. TransUnion
operates as a single FCRA governed consumer reporting agency. TransUnion,
LLC has structured itself in order to warehouse its sale of credit reporting
consumer reports in one entity and its sale of criminal history, employment,
landlord-tenant purposed, etc. consumer reports in other entities. However, it
freely transfers data between units and operates without any impediments of
corporate structure. In almost every material regard, the TransUnion units

operate as if they are one and the same, a single consumer reporting agency.

Page 6 of 14
Joseph B. Whiteford COMPLAINT
4082 Deer Valley Lane Pawlowski v. Equifax, Inc., et alj
Murrysville, PA 15668

 
i 10
4d
“42
13
14
“45
16
| 17
18
19
20
21
22
23
24
25
26
27

28

19. Defendants Does 1-10 are currently unknown to plaintiffs. Complaint will be

20. During January 2019, Plaintiff became increasingly concerned regarding the

21. Therefore, on or about January 30, 2019, Plaintiff sent all Defendants a full

22. Onor about December 14, 2019, Plaintiff sent a written request to all

23. Between December 14, 2019 and January 27, 2020, all Defendants, through

 

Case 2:21-cv-00094-WSS Document1 Filed 01/22/21 Page 7 of 14

amended when facts are discovered regarding unknown parties.
IV. GENERAL ALLEGATIONS

accuracy of account information reported by the Defendants on credit reports

obtained by the Plaintiff.
consumer file disclosure request, see “Exhibit A”.

Defendants by certified mail, to conduct an investigation regarding the

proposed accounts, see “Exhibit B”.

written communications, maintained that all alleged accounts on Plaintiff's

credit report had been verified with the furnishers of information. However,

none of the CRAs provided Plaintiff-with evidence of their investigation and
specific verification of the alleged accounts.

24. Therefore, on or about January 27, 2020, Plaintiff sent all Defendants a
second request for verification’ of the proposed accounts as reported, see
“Exhibit C”.

25. Between January 27, 2020 and March 4, 2020, all Defendants, through
written communications, again maintained that the proposed accounts had

been verified. However, none of the CRAs provided Plaintiff with evidence of

1 ‘See 15 U.S.C. § 1681i

Page 7 of 14
Joseph B. Whiteford - COMPLAINT)
Pawlowski v. Equifax, Inc., et al

 

 

4082 Deer Valley Lane
Murrysville, PA 15668
10

11

12

13

14

15

16

17

18

19

28

a1

22

23

24

25

26

27

28

 

Case 2:21-cv-00094-WSS Document1 Filed 01/22/21 Page 8 of 14

their investigation(s) or reinvestigation(s) and specific verification of the

alleged accounts.

26. Therefore, on or about March 4, 2020, Plaintiff sent a third request to all

Defendants to provide Plaintiff with verification of the alleged accounts

identified on credit reports, see “Exhibit D”.

27. Between March 4, 2020 and May 19, 2020, all Defendants, through written

communications, again maintained that the proposed accounts had been

verified. However, none of the CRAs provided Plaintiff with evidence of their
investigation(s) or reinvestigation(s) and verification of the alleged account.

28. Therefore, on or about May 19, 2020, Plaintiff sent a fourth request to all

Defendants to provide Plaintiff with verification of the alleged accounts

identified on credit reports, see “Exhibit E”.

29. All Defendants failed to respond to Plaintiff’s fourth request for verification
of the accounts reported on credit reports.

30. As of the date of Plaintiff’s Complaint, all Defendants have failed to provide
Plaintiff with full consumer file disclosure, as required under 15 U.S.C. §
1681g(a)(1).

31. As of the date of Plaintiff’s Complaint, all Defendants have failed to promptly
delete all information which cannot be verified as required under 15 U.S.C. §
1681i(a)(5)(A).

32. As of the date of Plaintiff’s Complaint, all Defendants have failed to provide
Plaintiff with a description of the reinvestigation procedure required under 15
U.S.C. § 1681i(a)(7).

33. Despite Plaintiff’s effort to resolve these matters without filing a formal
federal complaint, all Defendants have failed to cooperate with Plaintiff’s

Page 8 of 14 .
Joseph B. Whiteford COMPLAINT

 

 

4082 Deer Valley Lane Pawlowski v. Equifax, Inc., et al
Murrysville, PA 15668
| 14

' 10
| 44
| 42

| 13

15
16
17
18
19
20
21
22
23
24
25
26
27

28

Case 2:21-cv-00094-WSS Document1 Filed 01/22/21 Page 9 of 14

reasonable requests for Defendants to accurately report information and

provide a description of their reinvestigation procedure(s).

V. CAUSES OF ACTION
COUNT I

VIOLATION OF THE FCRA, 15 U.S.C. §1681g(a)(1), WILLFUL NON-

COMPLIANCE BY ALL DEFENDANTS
34. Paragraphs 1 through 33 are re-alleged as though fully set herein.
35. Plaintiff is a consumer within the meaning of the FCRA, 15 U.S.C. § 1681a(c).

36. All Defendants operate as consumer reporting agencies within the meaning

of 15 U.S.C. § 1681a(f).
37. All Defendants repeatedly failed to comply with Plaintiff’s multiple requests

for all information in a consumer’s file pursuant to 15 U.S.C. § 1681g(a)(1).
38. 15 U.S.C. § 1681g(a)(1) states as follows:

Disclosures to consumers [15 U.S.C. § 1681g]

(a) Information on file; sources; report recipients. Every consumer reporting
agency shall, upon request, and subject to 610(a)(1) [§ 1681h], clearly and
accurately disclose to the consumer:

(1) All information in the consumer’s file at the time of the request
except that--

(A) if the consumer to whom the file relates requests that the first
5 digits of the social security number (or similar identification
number) of the consumer not be included in the disclosure
and the consumer reporting agency has received appropriate
proof of the identity of the requester, the consumer reporting
agency shall so truncate such number in such disclosure; and

(B) nothing in this paragraph shall be construed to require a
consumer reporting agency to disclose to a consumer any
information concerning credit scores or any other risk scores
or predictors relating to the consumer.

Page 9 of 14
COMPLAINT

Joseph B. Whiteford
Pawlowski v. Equifax, Inc., et al

4082 Deer Valley Lane
Murrysville, PA 15668

 

 

 
' 10

/ a1

12
“43
44
45
16
17
18
19
20
24
22
23
24
25
26
27

28

 

 

Case 2:21-cv-00094-WSS Document1 Filed 01/22/21 Page 10 of 14

39, WHEREFORE, Plaintiff demands judgment for damages against all
Defendants for statutory damages in the amount of $1000.00 each, any attorney
fees and all costs pursuant to 15 U.S.C. § 168in.

COUNT II

VIOLATION OF THE FCRA, 15 U.S.C. §1681i(a)(5)(A), WILLFUL NON-
COMPLIANCE BY ALL DEFENDANTS

 

40. Paragraphs 1 through 33 are re-alleged as though fully set herein.
41. Plaintiff is a consumer within the meaning of the FCRA, 15 U.S.C. § 1681a(c).
42. All Defendants operate as consumer reporting agencies within the meaning
of 15 U.S.C. § 1681a(f).
43. All Defendants, failed to delete all information which cannot be verified as
required under 15 U.S.C. § 1681i(a)(5)(A).
44, 15 U.S.C. § 1681i(a)(5)(A) states as follows:
Procedure in case of disputed accuracy [15 U.S.C. § 1681i]
(a) Reinvestigations of Disputed Information

(5) Treatment of Inaccurate or Unverifiable Information

(A) In general. If, after any reinvestigation under paragraph (1) of
any information disputed by a consumer, an item of the
information is found to be inaccurate or incomplete or
cannot be verified, the consumer reporting agency shall-

(i) promptly delete that item of information from the file of the
consumer, or modify that item of information, as
appropriate, based on the results of the reinvestigation;
and

ii) promptly notify the furnisher of that information that the
information has been modified or deleted from the file of
the consumer.

Page 10 of 14

Joseph B. Whiteford COMPLAINT;
A082 Deer Valley Lane Pawlowski v. Equifax, Inc., et all
Murrysville, PA 15668

 
 

Case 2:21-cv-00094-WSS Document1 Filed 01/22/21 Page 11 of 14
45. WHEREFORE, Plaintiff demands judgment for damages against all
2 Defendants for statutory damages in the amount of $1000.00 each, any attorney
3 fees and all costs pursuant to 15 U.S.C. § 1681n.
4
5 COUNT III |
6 VIOLATION OF THE FCRA, 15 U.S.C. §1681i(a)(5)(A), WILLFUL NON-
COMPLIANCE BY ALL DEFENDANTS
7
46. Paragraphs 1 through 33 are re-alleged as though fully set herein.
8
47. Plaintiff is a consumer within the meaning of the FCRA, 15 U.S.C. § 1681a(c).
9
10 48. All Defendants operate as consumer reporting agencies within the meaning
14 of 15 U.S.C. § 1681a(f).
12 ||49. All Defendants, failed to provide Plaintiff with a description of
13 reinvestigation procedure(s) as required under 15 U.S.C. § 1681i(a)(7).
14 1150. 15 U.S.C. § 1681i(a)(7) states as follows:
18 Procedure in case of disputed accuracy [15 U.S.C. § 1681i]
16
(a) Reinvestigations of Disputed Information
17
(7) Description of reinvestigation procedure. A consumer reporting
18 agency shall provide to a consumer a description referred to in
19 paragraph (6)(B)(iii) by not later than 15 days after receiving a
request from the consumer for that description.
20
24 51. WHEREFORE, Plaintiff demands judgment for damages against all
22 Defendants for statutory damages in the amount of $1000.00 each, any attorney
23 fees and all costs pursuant to 15 U.S.C. § 1681n.
24
35 VI. RELIEF SOUGHT
26 {152. This Court is authorized to immediately order all Defendants to permanently
27
remove all reference to the accounts from Plaintiff’s consumer credit file and
28
Page 11 of 14
Joseph B. Whiteford COMPLAINT
4082 Deer Valley Lane Pawlowski v. Equifax, Inc., et al
Murrysville, PA 15668

 

 
Case 2:21-cv-00094-WSS Document1 Filed 01/22/21 Page 12 of 14

provide Plaintiff with full consumer file disclosure.

1
2
3 Vil. PRAYER FOR DAMAGES
4
5 WHEREFORE, Plaintiff prays that this Court enter a judgment for Plaintiff,
6 pursuant to the FCRA, against Defendants as follows.
7 (a) Against each Defendant, EIS, EXPERIAN and TRANS in the amount of
8 || $1,000;
9 (b) Award Plaintiff the costs of bringing this action, as well as other and

10 additional relief as the Court may determine to be just and proper’. See Guimond

11
v. Trans Union Credit Information Company, 45 F.3d 1329 (9th Cir. 1995) (Even

12
without pecuniary or out-of-pocket loss, may recover actual damages for the mere

_ injury to reputation or creditworthiness caused by the delinquencies appearing on
45 || credit report.) and Gertz v. Robert Welsh, Inc., 418 U.S. 323 (1974) cf. Jorgeson v.
16 || TRW Inc., C.A. No. 96-286 (D.Or. 1998)(emotional distress); Valentine v. Equifax

17 || Information Servs, LLC, et al., U.S.Dist Ct. (Or) Case No. 05-cv-0801-JO (emotional

18 || distress); Acton v. Bank One Corp., 293 F.Supp.2d 1092, 1101 (D.Ariz. 2003) citing
19 Zhang v. Am. Gem Seafoods, Inc., 339 F.3d 1020 1040 (9th Cir. 2003); Johnson v.
7° Hale, 13 F.3d 1351, 1352-53 (9th Cir. 1994) (objective evidence not a requirement
“ for emotional distress). Safeco Ins. Co. of Am. V. Burr, 551 U.S. 47, 57 (2007)

22
(punitive damages for willful failure to comply with any requirement of the FCRA.

 

23
o4 |} 19 U.S.C. §1681n(1)).
25 Where the issue of damages depends on whether a violation of the FCRA
26 || occurred, the question of damages is generally reserved for the jury. Cairns v.
27
28 {2 See 28 U.S.C. § 1652; Article IV, Section 1 of the United States Constitution
Page 12 of 14
Joseph B. Whiteford COMPLAINT
Pawlowski v. Equifax, Inc., et all

 

 

4082 Deer Valley Lane
Murrysville, PA 15668
Case 2:21-cv-00094-WSS Document1 Filed 01/22/21 Page 13 of 14

GMAC Morig. Corp., No. CIV 04-1840-PHX-SMM, 2007 WL 735564, *7 (D. Ariz.

4
2 || Mar, 5, 2007). A successful FCRA plaintiff is entitled to a damage award that varies
3 || depending on the wiilfulness of the breach. See Rambarran v. Bank of America,

4 || NA., 609 EF Supp. 2d at 1258.
Recovery for a negligent violation of FCRA is limited to the amount of actual

6 damages and attorneys' fees and costs. See 15 U.S.C. § 16810. “If the breach is
7

willful, however, the plaintiff is entitled to recover either actual damages or
8

statutory damages (from $100-$1,000), whichever is greater, in addition to

attorneys’ fees and costs.” Rambarran, supra, at 1258. The Court may also impose

10

44 || Punitive damages to punish a willful violation of FCRA. See 15 U.S.C. § 1681n._
42 “Construed literally, the text of the FCRA would seem to impose liability—
13 || regardless of the accuracy of the underlying information—if the furnisher did not

14 || conduct a proper investigation after receiving notice of a dispute.” Davidson v.

18 Capital One, No. 14-20478-CIV, 2014 WL 6682532, at *4 (S.D. Fla. Nov. 25, 2014).

16
17 DEMAND FOR JURY TRIAL
18 Plaintiff hereby demands a trial by jury of all issues so triable as a

19 || matter of law.
—~
I Jecerrher_, 2020

teint tate enn,

20 Respectfully submitted, this / G day of

 

21 >
 ¢ “
22 Nf os K / iL eS
By: Ni f 1). nw
23 Joseph B. Whiteford
oA Plaintiff, In Pro Per
without prejudice
25
26
27
28
Page 13 of 14
Joseph B. Whiteford COMPLAINT
Pawlowski v. Equifax, Inc., et al

4082 Deer Valley Lane
Murrysville, PA 15668

 

 

 
4 || RELIEF, AFFIDAVIT, TRIAL BY JURY DEMANDED.

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 2:21-cv-00094-WSS Document1 Filed 01/22/21 Page 14 of 14

AFFIDAVIT

I, the undersigned, hereby Attest and Declare:

1 am the Plaintiff in the foregoing document entitled, COMPLAINT FOR

I have read and know the contents thereof and certify that the matters
stated therein are facts of my own knowledge, except as to those matters, which

are therein stated upon my information or belief, and as to those matters I

believe them to be correct.

I declare under the penalty of perjury of the Laws of PENNSYLVANIA, that

the foregoing is correct and complete to the best of my knowledge, information

Murrgya (le. ,

and belief, and that this affidavit is executed in
?

: en
PENNSYLVANIA and is dated this /© dayof / cembesy , 2020.
, a) ran “nena.
“fay fd yl ”
By: LA Ys PIR _ _)

Joseph B. Whiteford, Plaintiff
without prejudice

The above named Affiant appeared before me, a Notary, subscribed, sworn

j & day of "2020.

a

Notary

under oath this

My commission expires: vw 6 , 297-3 seal

 

Coramonwealth of Pennsylvania - Notary Seal
JOHN J. MCGUIGAN, Notary Public
Westmoreland County
My Commission Expires June 6, 2023
Commission Number 1199264

2

 

 

 

Page 14 of 14
COMPLAINT

Joseph B. Whiteford
4082 Deer Valley Lane Pawlowski v. Equifax, Inc., et al

 

 

 

Murrysville, PA 15668
